               Case 2:20-cv-00694-MJP Document 78 Filed 08/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          AMAZON.COM INC,                                    CASE NO. C20-694 MJP

11                                  Plaintiff,                 ORDER DENYING STIPULATED
                                                               MOTION TO STAY OR TO
12                  v.                                         AMEND CASE SCHEDULE

13          ROBOJAP TECHNOLOGIES LLC, et
            al.,
14
                                    Defendants.
15

16
            This matter comes before the Court on the Parties’ Stipulated Motion to Stay or in the
17
     alternative to Amend the Case Schedule. (Dkt. No. 76.) The Court has reviewed the Motion and
18
     DENIES it.
19
            The Parties seek a stay or amendment to the case schedule to permit them to engage in
20
     settlement negotiations and to retain a private mediator. As they should be aware, the Parties are
21
     free to negotiate and resolve their dispute as they wish at any time, either directly or through use
22
     of a mediator. Absent from the Motion is any explanation from the Parties why they cannot
23
     continue to negotiate directly or even engage a mediator without impacting the case schedule.
24


     ORDER DENYING STIPULATED MOTION TO STAY OR TO AMEND CASE SCHEDULE - 1
               Case 2:20-cv-00694-MJP Document 78 Filed 08/19/21 Page 2 of 2




 1   And because the Court does not require the Parties to mediate, the Court finds no valid basis to

 2   stay this matter or extend the case schedule simply to entertain the schedule of a private mediator

 3   the Parties have yet to actually retain. Even if the Parties had a specific mediation date set, the

 4   Court generally refuses to extend a case schedule or move a trial date to accommodate non-

 5   mandatory mediation. Because the Court sets trials near the inception of each case, its trial

 6   calendar is fully booked a year out and cannot be altered on the hopes of a settlement. The Court

 7   finds an absence of good cause to stay or amend the case schedule and DENIES the Motion.

 8          The clerk is ordered to provide copies of this order to all counsel.

 9          Dated August 19, 2021.

10                                                          A
                                                            Marsha J. Pechman
11
                                                            United States Senior District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION TO STAY OR TO AMEND CASE SCHEDULE - 2
